 c^436DECISIONS OF NATIONAL LABOR RELATIONS BOARDtomary and may therefore be reasonably presumed to have included the aggregatesum had the bonus payment been made in 2 paymentsThe TrialExaminer there-fore deems a recommendation of another payment to the De Redder employeesto be a punitive gesture and will not so recommendThisdoes not mean that the Trial Examiner believes the Respondent did notengage in an unfair labor practice within the meaning of Section 8 (a) (1) and (3)by failing to pay the"summer" bonusat De RedderQuite the contraryInasmuch as the wage scale and bonus payment are the same at both plants, whilefinding that the Respondent engaged in conduct violative of theAct by withholdingboththe "summer"and the December bonus payments at the Picayune plant, theTrialExaminer will recommend that a single payment,arrived at in the same man-ner as previously at De Ridder,be made to the Respondent's employees at PicayuneThe TrialExaminer therefore recommends that the Respondentpay theemployeesat its Picayune plant, eligibletherefor,a bonus for the year 1956, including boththe "summer"and December payments customarily made, the payment to be in asingle payment and to be arrived at in the same manner as the bonus paid in Decem-ber 1956 bythe Respondent to its employees at itsDe Ridder,Louisiana, plantThe Trial Examinerbelievesthatthe preventive purposes of theAct will bethwartedunless the recommendations herein made are coextensivewiththe threatcontained in violationsof the Act hereinfoundIt will therefore be recommendedthat the Respondentcease and desist from infringing in any manner upon theemployees' rights guaranteed in Section7 of the ActUpon thebasis of the foregoing findings of fact and upon the entire record inthe case, theTrialExaminer makes the followingCONCLUSIONS OF LAW1CrosbyChemicals,Inc, Picayune,Mississippi,and De Redder, Louisiana, isengaged in commerce within the meaningof the Act2 International ChemicalWorkers Union,AFL-CIO,isa labor organizationwithin the meaning of the Act3By withholding the payment of a regular semiannual bonus customarily paidto its nonsupervisory production and maintenance employees at its De Redder,Louisiana,and Picayune, Mississippi,plants during the summer of 1956, and byin addition thereto also withholding the payment during the month of December1956of a regular semiannual bonus customarily paid to its nonsupervisory pro-duction and maintenance employees at its Picayune,Mississippi,plant, the Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a) (3) of the Act4 By such conduct and discrimination and further interfering with, restraining,and coercing employees in the exercise of the rights guaranteed in Section 7 of theAct, as herein found, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (1) of the Act5The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act[Recommendations omitted from publication ]Milk Drivers and Dairy Employees Local Union No. 246, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of AmericaandMayco,Inc.Case No 5-CC-88August 12, 1958DECISION AND ORDEROn February 21, 1958, Trial Examiner Max M Goldman issued his'Intermediate Report in the above-entitled proceeding, finding thatMilk Drivers and Dairy Employees Local Union No 246, Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen and-121 NLRB No 61 MILK DRIVERSAND DAIRY EMPLOYEES LOCAL UNION NO. 246 437Helpers of America, Respondent herein, had engaged in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, Respondent Unionfiled exceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase and adopts the findings, conclusions, and recommendations of theTrial Examiner with the following modifications.The Trial Examiner found that the "hot cargo" clause in the con-tracts between the Respondent and the secondary employers, as setforth in the Intermediate Report, did not constitute a defense toRespondent's picketing of such secondary employers and the directoral inducement by Respondent's representatives of the employees ofsuch employers not to handle Mayco's products.While it is not clearwhether the clause is in fact a "hot cargo" clause of the type construedin theSand DoorandAmerican Iron and Machine Workscases,'even if we treat it as such a clause, we would still find that the Re-spondent's picketing of the premises of the secondary employers andits oral appeals to and inducement of the employees of such employersnot to handle Mayco's goods constituted violations of Section 8 (b)(4) (A) under the principles of theSand DoorandAmerican Ironand Machine Workscases, as affirmed by the Supreme Court.-ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Milk Drivers andDairy Employees Local Union No. 246, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, itsofficers, representatives, agents, successors, and assigns shall :1.Cease and desist from picketing or in any other manner inducingor encouraging employees of any employer other than Mayco, Inc., toengage in a strike or concerted refusal in the course of their employ-ment to use, manufacture, process, transport, or otherwise handle orwork on goods, articles, or commodities or to perform services for1Local1976,United Brotherhood of Carpenters and Joiners,etc. (Sand Door and Ply-WoodCo ),113 .NLRB 1210, affd 357U. S. 93.General Drivers, Chauffeurs,Warehouse-men and Helpers Union,Local No. 886,AFL-CIO, (American,Iron and Machine WorksCompany),115 NLRB 800;affd. 357 U. S. 93. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir respective employers where an object thereof is to force orrequire any employer or person to cease doing business with Mayco,Inc.2.Take the following affirmative action designed to effectuate thepolicies of the Act :(a)Post at the business office of Milk Drivers and Dairy Em-ployees Local Union No. 246, International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of America, copies ofthe notice attached hereto marked "Appendix." 2Copies of saidnotice, to be furnished by the Regional Director for the Fifth Region,after being duly signed by an official representative of the Respond-ent, shall be posted by the Respondent immediately upon receiptthereof and maintained by it for a period of sixty (60) consecutivedays thereafter in conspicuous places, including all places wherenotices to members of the Respondent are customarily posted.Rea-sonable steps shall be taken by the Respondent" to insure that saidnotices are not altered, defaced, or covered by any other material.The Respondent's representative shall also sign copies of said noticewhich the said Regional Director shall submit for posting, the em-ployers willing, at the premises of Mayco, Inc., and the other em-ployers found herein to have been affected by the Respondent'sunfair labor practices, Chestnut Farms and Embassy Dairy:(b)Notify said Regional Director in writing, within ten (10)days from the date of this Order, what steps the Respondent hastaken to comply herewith.2 In the event that this Order is enforced by a decree of a United States Court of Ap-peals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcingan Order."APPENDIXTo ALL OFFICERS, REPRESENTATIVES, AGENTS, AND MEMBERS OF MILKDRIVERS AND DAIRY EMPLOYEES LOCAL UNION No. 246, INTERNA-TIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMENAND HELPERS OF AMERICAPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT by picketing or in any other manner induce orencourage the employees of any employer other than Mayco,Inc., to engage in a strike or concerted refusal in the course oftheir employment to use, manufacture, process, transport, orotherwise handle or work on goods, articles, or commodities, orto perform any services for their respective employers where MILK DRIVERS AND DAIRY EMPLOYEES LOCAL UNION NO. 246 439an object thereof is to force or require any employer or personto cease doing business with Mayco, Inc.MILK DRIVERS AND DAIRY EMPLOYEESLOCAL UNION No. 246, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUF-FEURS,WAREHOUSEMEN AND HELPERSOF AMERICA,Labor Organization.Dated----------------By------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed by Mayco, Inc., herein called the Charging Party or theCompany, the General Counsel by the Regional Director for the Fifth Region(Baltimore,Maryland), of the National Labor Relations Board, herein called theBoard, issued his complaint dated October 3, 1957, against Milk Drivers and DairyEmployees LocalUnionNo. 246, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, AFL-CIO, herein called theRespondent or the Union, alleging that the Respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning of Section8 (b) (4) (A) and Section 2 (6) and (7) of the Labor Management RelationsAct, 1947, 61 Stat. 136, herein called the Act.Copies of the complaint and thecharge together with the notice of hearing were duly served upon the Respondentand the Charging Party.The Respondent's answer denies the commission of unfairlabor practices.Pursuant to notice a hearing was held on November 25, 1957, at Washington,D. C. Full opportunity to. be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded the parties.The GeneralCounsel filed a brief.Upon the entire record in the case and upon his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THEBUSINESS OPERATIONS INVOLVEDMayco, Inc., the Charging Party, a Maryland corporation, with principal officeslocated at Lexington Park, Maryland, is engaged in the business of selling anddistributing dairy products.During the past year, the Charging Party purchaseddairy products valued in excess of $500,000, which it transported to its place ofbusiness in the State of Maryland from points outside the State.During the sameperiod, the Charging Party sold products valued in excess of $100,000 to theUnited States Navy. It is found that the Charging Party is engaged in commercewithin the meaning of the Act.H. THE LABOR ORGANIZATION INVOLVEDMilk Drivers and Dairy Employees Local Union No. 246, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers, AFL-CIO, is a labororganization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. The eventsThe Company and the Union have had contractual relations for several yearsuntilAugust14, 1957,when their contract expired.On the morning of August 440DECISIONS OF NATIONAL LABOR RELATIONS BOARD20, the Union struck and picketed the Company'spremises at Lexington Park,Maryland,over dispute as to a new contract.At Lexington Park, the Companywith the services of about 11 employees distributes dairy products locally whichnormally it trucks from Embassy Dairy and Chestnut Farms Dairy at Washington,D. C.On that day, August 20, and the following day when Joe Ellis, the Company'sdriver who trucked the milk to Lexington Park from the Company's Washingtonsuppliers, appeared at Embassy and Chestnut Farms to pick up the supplies, hewas unable after making several attempts to obtain any milk from these suppliersexcept for some which he obtained on the second day from Chestnut Farms.Onthe occasions when Ellis appeared at the premises of the suppliers to pick up milk,the Company's truck was picketed by the Union.The picket sign read as follows:Employees OfMayco, Inc.On StrikeMilk Drivers and Dairy Employees,Local Union No. 246, AFL-CIOThe Union'sbusiness agents informed the officials of Embassy and ChestnutFarms that the Company was on strike and that they were not to supply theCompany with any milk under threat of trouble. In addition they solicited em-ployees of these suppliers not to load the Company's truck.Thus, Business AgentClark stated to employees at Embassy that he could not tell them directly not to loadthe Company's truck.Clark and Business Agent Simpson also told employees atChestnut Farms who were loading the Company's truck that the Company'semployees were on strike and that if they were good union brothers they wouldas a matter of conscience support the strikers.Simpson stated to an employee atChestnut Farms upon his inquiry about loading the Company's truck which wasbeing picketed, that the Union could not tell him not to load the truck, but that theUnion would be happy if the employees found enoughunion mennot to load theCompany's truck.The employee and two others thereupon inquired of an officerof the Union about loading the truck and the officer informed them that he couldnot tell them not to load the truck but assured them if they did not load it hewould back them up.One of the employees performed the loading work and theother two employees went home.There is evidence of two other incidents involving Simpson and Clark at ChestnutFarms.When some Chestnut Farms employees started to load the Company's truckwhile it was being picketed by the Union, Simpson and Clark appeared.Clark askedone of the men if he knew it was a nonunion truck. This employee thereafter in-formed a Chestnut Farms official that he did not want to load the Company's truck,and this employee left the premises when that official told him to clock out.Duringthe other incident, Clark, addressing men who were loading the Company's truck, toldthem that they were working against their fellow union men and that they couldhave their union cards withdrawn.B.ConclusionsThe Respondent defends the above-described conduct which the General Counselalleges constitutes a violation of Section 8 (b) (4) (A)of the Act, on the groundthat its contract with Chestnut Farms and Embassy Dairy contains a "hot cargo"clause, and that its request to secondary employees to enforce this clause was per-missible underGeneral Drivers,etc.Local 886v.N. L. R.B. (American Iron andMachine Works),247 F. 2d 71 (C. A., D. C.). The clause involved reads as follows:There shall be no strikes, walkouts or lockouts during the life of this agreement.The Employer agrees that members of this Union have a right to refuse to crosspicketlineswhich have the approval of Washington Teamsters Joint CouncilNo. 55,affiliate of the International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America.Aside from the absence of a showing that the picket line had the approval of theWashington Teamsters Joint Council No. 55 to meet the terms of the contract, withdue regard for the views of the Circuit Court for the District of Columbia in theGeneral Driverscase cited above, under the Board's view,which the Trial Examiner MILK DRIVERS AND DAIRY EMPLOYEES LOCAL UNION NO. 246 441is constrained to follow,' and for the reasons set forth by the Boardin its decision inthat case (115 NLRB 800), no merit is found in this defense.2The Respondent also defends its ambulatory picketing on the basis ofSales Drivers,etc.,Local 859v.N.L. R. B. (Campbell Coal Co.),229 F. 2d 514 (C. A., D. C.),cert. denied 351 U. S. 972.This case was enforced after remand, 116 NLRB 1020,249 F. 2d 512 (C. A., D. C.).Here, as in the above-cited case, the Respondent'spicketing was intended to induce a concerted refusal to work by employees of neutralemployers.Thus, not only was there opportunity to picket at the Company's place ofbusiness, but the Union also through its agents made efforts to induce employees ofthe.Company's suppliers, Embassy and Chestnut Farms, not to handle goods to beloaded on the Company's truck for the purpose of having these suppliers cease doingbusinesswith the Company.For example, as found above, the Union's agent oragentsnot only threatened officials of Embassy and Chestnut Farms with trouble ifthey supplied the Company with milk but also (1) stated to employees at Embassythat he could not tell them directly not to load the Company's truck; (2) informedChestnut Farms employees that the Company's employees were on strike and sug-gested that if they were good union brothers they would as a matter of consciencesupport the strikers; (3) declared to a Chestnut Farms employee that the Unioncould not tell them not to load the Company's truck, but that the Union would behappy if he found enough union men not to load the Company's truck; (4) inquired ofa Chestnut Farms employee, who with others was loading the Company's truck whileitwas being picketed, whether he knew that it was a nonunion truck; and (5) in-formed Chestnut Farms employees who were loading the Company's truck that theywere working against their fellow union men and threatened to withdraw their unioncards.It is accordingly found that by picketing the Company's truck at the premises ofEmbassy Dairy and Chestnut Farms and soliciting employees of these employersconcertedly to refuse to load the Company's truck in order to force their employers toceasedoing business with the Company, the Union on August 20 and 21, 1957, in-duced and encouraged employees of neutral employers in violation of Section 8(b) (4) (A) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nectionwith the operations of the Charging Party, described in section 1, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow thereof.V. THE REMEDYHaving found that the Respondent engaged in activities violative of Section 8(b) (4) (A) of the Act, it will berecommended that it cease and desist therefromand take certain affirmative action designed to effectuate the policiesof the Act.Upon thebasis ofthe abovefindings of fact and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Mayco, Inc., the Charging Party, is engaged in commerce within the meaning ofSection 2 (6) and (7) of the Act.2.Milk Drivers and Dairy Employees Local Union No. 246, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, AFL-CIO,is a labor organization within the meaning of Section 2 (5) of the Act.3.By picketing the Charging Party's truck at the premises of Embassy Dairy .andChestnut Farms and by soliciting the employees of these employers to engage in aconcerted refusal to handle products for the Charging Party with an object of forcingor requiring their employers to cease doing business with the Charging Party; theRespondent has engaged in unfair labor practices within the meaning of Section 8,(b) (4) (A) of the Act." '4.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]IThe Prudential Insurance Company of America,119 NLRB 7682 See, also,Local1976,United Brotherhood of Carpenters, etc (Sand-Door and Ply-wood Co ),113 NLRB 1210, andTruck Drivers etc, Local Union No 728 (Genuine PartsCompany),119 NLRB 399